Citation Nr: 1411639	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left thumb numbness.

4.  Entitlement to service connection for neurological impairment of the bilateral lower extremities, claimed as sciatica.

5.  Entitlement to service connection for headaches, claimed as a residual of a traumatic brain injury.

6.  Entitlement to service connection for residuals of traumatic brain injury (TBI), other than headaches.

7.  Entitlement to service connection for cellulitis, right lower extremity.

8.  Entitlement to an initial compensable evaluation for service-connected plantar fasciitis, right foot.

9.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status post appendectomy with intraperitoneal adhesions.  

10.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

11.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1993, from February 2003 to June 2003, from August 2006 to December 2007, and from August 2010 to September 2011. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA).  In January 2012, the Regional Office (RO) in Seattle, Washington, denied claims for service connection for dry eye syndrome, bilateral hearing loss, left thumb numbness, bilateral sciatica, cellulitis, right lower extremity, and residuals of traumatic brain injury, to include headaches, and granted service connection for plantar fasciitis, right foot, and status post appendectomy with intraperitoneal adhesions, and assigned noncompensable evaluations for both of these disabilities.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in St. Louis, Ohio.  In April 2013, the St. Louis RO granted service connection for peripheral neuropathy of the bilateral lower extremities, with each extremity assigned a separate 10 percent evaluation.  

The Board notes that the Veteran filed a claim of entitlement to service connection for residuals of a TBI, to include headaches.  The state of the evidence of record with regard to the Veteran's headaches is significantly different than the state of the evidence with regard to underlying claim for residuals of a TBI.  Although the issue of service connection for headaches was not listed as a separate issue in this case, the Board views such issue to be encompassed by (part of) the claim of service connection for residuals of a TBI.  Accordingly, the Board finds it appropriate to address the headache issue separately from the rest of the TBI issue.  The Board has recharacterized the issues on appeal accordingly.

In November 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record..

A review of the Virtual VA claims file reveals documents that are pertinent to the present appeal, to include the November 2013 Board hearing transcript. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to initial evaluations in excess of 10 percent for service-connected peripheral neuropathy of the right and left lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his hearing, held in November 2013, and in a statement received that same month, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to service connection for dry eye syndrome, bilateral hearing loss, and left thumb numbness.  

2.  It is reasonably shown that the Veteran's lumbar radiculopathy with sciatica of the bilateral lower extremities is related to his active service.  

3.  It is reasonably shown that the Veteran's headaches are related to his active service.

 4.  The Veteran does not have a residual disability attributable to a TBI sustained during his active service.

5.  The Veteran does not have cellulitis of the right lower left extremity that is related to his active service.

6.  The Veteran's service-connected status post appendectomy with intraperitoneal adhesions is shown to have been productive of chronic mild constipation and occasional mild pain, but not moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged periods of pain. 

7.  The Veteran's service-connected plantar fasciitis, right foot, is shown to have been productive of foot pain, but not flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the right foot, or a moderate foot injury.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for dry eye syndrome, bilateral hearing loss, and left thumb numbness, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for service connection for neurological impairment of the bilateral lower extremities, characterized as lumbar radiculopathy with sciatica, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for residuals of traumatic brain injury, other than headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for cellulitis, right lower left extremity, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for an initial evaluation in excess of 10 percent for status post appendectomy with intraperitoneal adhesions have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7301 (2013).

7.  The criteria for an initial compensable evaluation for service-connected plantar fasciitis, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to service connection for dry eye syndrome, (2) entitlement to service connection for bilateral hearing loss, and (3) entitlement to service connection for left thumb numbness.  The Veteran has since indicated that he desires to withdraw his appeal as to those issues.  Specifically, during his hearing, held in November 2013, and in a statement received that same month, the Veteran stated that he wished withdraw his appeals on the issues of entitlement to service connection for dry eye syndrome, bilateral hearing loss, and left thumb numbness.  

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the three issues listed above.  They are dismissed.  

The Board notes that, to the extent that the Veteran has indicated his desire to withdraw the "issue" of entitlement to service connection for sleep apnea, service connection was granted for this disability in a November 2012 rating decision, and there is no issue as to this disability that is currently on appeal.  





II.  Service Connection

The Veteran asserts that he has a neurological impairment of the bilateral lower extremities, residuals of a traumatic brain injury, to include headaches, and cellulitis of the right lower left extremity, that are related to active duty service.  During his hearing, held in November 2013, he testified that he sustained bilateral sciatica in the 1990s during Operation Desert Storm, and that he was treated with a TENS (transcutaneous electrical stimulation) unit, physical therapy, heat and ice, and medications.  With regard to the claim for cellulitis of the right lower extremity, he testified that he developed cellulitis of the right ankle in 2003, and that he was treated with IV (intravenous) and oral antibiotics.  With regard to the claim for a traumatic brain injury, he testified that he was in a motorcycle accident in 1991, and that he was treated for head trauma, and that he currently has migraine headaches as a result.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for neurological impairment of the bilateral lower extremities, the Veteran specifically claimed service connection for sciatica.  However, the claims files include diagnoses of lumbar radiculopathy, and under the circumstances, the Board has characterized the claim broadly, as stated on the cover page of this decision. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that service connection is currently in effect for disabilities that include lumbosacral strain, degenerative arthritis of the cervical spine, right plantar fasciitis, and peripheral neuropathy of the bilateral lower extremities.  

The Veteran's service treatment reports from his first period of active duty include 
an entrance examination report, dated in August 1988, which shows that that his 
head, feet, lower extremities, and neurological system, were clinically evaluated as 
normal.  In an associated "report of medical history" the Veteran indicated that he 
did not have a history of head injury, or frequent or severe headaches.  A "report of 
medical history" completed in association with submarine duty, dated in October 
1989, shows that the Veteran indicated that he had a history of two head injuries; 
the report notes a concussion, that he had been "knocked from a motorcycle then 
rendered unconscious," and MVA (motor vehicle accident) with LOC (loss of  
consciousness) for 30 minutes, with no sequalae.   The associated examination 
report, also dated in October 1989, shows that his head, feet, lower extremities, and 
neurological system, were clinically evaluated as normal.  

These reports further show that in November 1989, he complained of headaches, as 
well as sinus congestion, a sore throat, and a cough.  A July 1990 report notes that 
he had been in a MVA (motor vehicle accident) while riding a motorcycle the night 
before, and that he had sustained a contusion to his left lower leg, which had been 
splinted.  The assessment  was contusion, left lower leg.  He received follow-up 
treatment about one week later; the assessment was contusion, left lower leg.  An August 1990 report shows that he was treated for complaints of headache, cough, and "a stuffy head."  The assessment was URI (upper respiratory infection).  In March 1991, he was treated for left-sided neck pain, and head pain, after he "banged his head on a control box last Wednesday."  The assessments were neck strain, and whiplash injury.  A July 1992 report shows a complaint of a four-day history of headache, with tightness of the upper back, following mowing lawns and buffing floors in a holding company.  The assessment was muscle strain.  A July 1993 report shows treatment for sciatica, left side.  The Veteran's separation examination report, dated in September 1993, shows that his head, feet, lower extremities, and neurological condition, were clinically evaluated as normal.  See also November 1992 examination report (same).  An associated "report of medical history" shows that the Veteran denied having a history of frequent or severe headache, head injury, skin disease, cramps in his legs, foot trouble, neuritis, a loss of memory or amnesia, and periods of unconsciousness.  See also "report of medical history" accompanying November 1992 examination report (same).  The September 1993 examination report contains a notation of LBP (low back pain)-sciatica.  

The only relevant medical evidence dated between the Veteran's first and second periods of active duty is a November 1999 examination report, apparently created in association with Army Reserve duty, which shows that the Veteran's head, feet, lower extremities, and neurological condition, were clinically evaluated as normal.  
There are no relevant service treatment reports from the Veteran's second period of active duty.

The Veteran's service treatment records from his third period of active duty do not include an entrance examination report.  They show that beginning in 2007, he was repeatedly noted to have "lumbar radiculopathy," with complaints of low back pain that radiated down his left leg to the top of his foot.  See e.g., February 2007 report.  In April 2007, apart from some notations of "tingling and numbness," the Veteran was noted not to have any neurological symptoms.  In September 2007, the Veteran was noted to complain of symptoms that included headache over his left eye after extended reading.  A separation examination report is not of record.  

The medical evidence dated between the Veteran's third and fourth periods of active duty primarily consists of reports from Madigan AMC (Army Medical Center), which include several notations of "lumbar radiculopathy."  A report of medical history, dated in June 2010, shows that the Veteran indicated that he had a history that included "numbness and tingling," foot trouble, impaired use of "arms, legs, hands, or feet," and "a period of unconsciousness or concussion," and that he denied having a history of a head injury, a loss of memory or amnesia, or neurological symptoms.  The report notes that he had headache "since PTS" (prior to service), with no treatment or duty limitations, a history of a concussion in a 1991 motorcycle accident, and a 2003 motorcycle accident.    

The Veteran's service treatment records from his fourth period of active duty do not include an entrance examination report.  They show that in November and December of 2010, the Veteran was treated for complaints of one to two headaches per week.  He stated that his headaches increased with his use of new glasses which he had recently obtained.  Between September 2010 and August 2011, there are multiple notations of lumbar radiculopathy, and multiple findings that he did not have any neurological symptoms, or a "physical disability which influences learning."  Between January and March of 2011, the Veteran denied having headaches on at least three occasions.  

Prior to separation from service, the Veteran was afforded a VA fee-basis pre-discharge examination by the QTC Medical Group.  The examination report, dated in February 2011, notes that the Veteran served during the Gulf War, Afghanistan War, and Iraq War.  The report shows that the Veteran reported the following: he had participated in combat.  He has had a traumatic brain injury since 1992, with a total of three head injuries during service, specifically, in a motorcycle accident in 1993, and 2003, and after banging his head on a hatch in 1992.  He had symptoms of a concussion, and his injury had been rated as moderately severe.  He had headaches that were related to the onset of his TBIs.  His symptoms included confusion, slowness of thought, problems with attention and concentration, difficulty understanding directions, and mild memory problems.  He has had bilateral sciatica since 1992, which occurred gradually, with no precipitating event.  His symptoms included weakness, spasms, decreased motion, and pain that traveled down his legs.  The relevant diagnoses were traumatic brain injury with headaches, bilateral sciatica, and status post cellulitis right foot and foreleg.  With regard to TBI, the examiner stated that there were no objective factors on examination.  The examiner indicated that it could be classified as "diffuse axonal injury," and that the head injury had stabilized, and that he had post-concussive symptoms with a diagnosis of post-concussive syndrome due to the TBI, and migraine headaches, with a diagnosis of post-concussive headaches.  With regard to bilateral sciatica, the examiner stated, "[T]his condition has been blended with the lumbosacral spine condition."  With regard to cellulitis of the right lower extremity, examination report notes that it occurred in 2003 from unknown cause, that it was treated with antibiotics for 10 days, and that, "[T]here has been no recurrence."  The examiner indicated that it may be responsible in part for some of the swelling in the right foreleg "which is being treated effectively with Lasix."  

A QTC pre-discharge examination report, dated in March 2011, shows that the Veteran was noted to have served in the Gulf War, and that he participated in combat.  The Veteran stated that he had had three or four concussions during service, to include "banging his head" twice between 1991 and 1992, and a 2003 motorcycle accident in which he did not recall being knocked unconscious, but had been told by a physician that he probably had a concussion.  The Veteran denied having what the examiner characterized as "mild" complaints of memory, attention, concentration, or executive function.  He reported that he had continued with his academic studies and clinical performance as a nurse.  On examination, he was oriented to person, time, place, and situation.  Social interaction was routinely appropriate.  Judgment, motor activity, visual spatial orientation, and state of consciousness, were normal.  The Veteran complained of headaches two to three times per week.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language, and to comprehend written and spoken language.  The examiner concluded, "Based on the cognitive screening, there is no finding of cognitive impairment due to TBI; additional testing is not required."

A Medical Evaluation Board Narrative Summary, dated in May 2011, notes that, "On return from the VA he was diagnosed with disorders that included traumatic brain injury, and status post cellulitis right foot and foreleg."  The report notes a history that includes headaches that existed prior to service, that he treated with ibuprofen or Excedrin, and that, "After 19 years with no clinical findings or documented evaluation, the condition is stable and the diagnosis will not be added."  The relevant diagnoses were headache, and status post cellulitis right foot and foreleg.  

A Medical Evaluation Board report (MEB) (DA Form 3947), dated in June 2011, contains diagnoses that include headache, and status post cellulitis, right foot and foreleg, and indicates that these conditions did not exist prior to service, and that they were incurred while he was entitled to basic pay.  The MEB was signed by the Veteran, and states that he had reviewed the contents of the MEB packet and the attached DA Form 3947, narrative summary (NARSUM), and the physical profile (DA Form 3349), that the DA Form 3947 "includes all my current medical conditions and whether or not they meet my medical retention standards," and "I agree that this MEB accurately covers all my current medical conditions."

A VA disability benefits questionnaire (DBQ) for traumatic brain injuries, dated in January 2013, shows that the examiner indicated that the Veteran's claim files had been reviewed.   The report notes the following: there were no complaints of impairment of memory, attention, concentration, or executive functions.  On examination, judgment, motor activity, visual spatial orientation, and consciousness, were normal.  He was always oriented to person, time, place, and situation.  Social interaction was routinely appropriate.  He was able to communicate by spoken or written language and to comprehend spoken and written language.  A MOCA (Montreal cognitive assessment) screen was normal.  There were no subjective symptoms, and no neurobehavioral effects.  The examiner concluded that there was no evidence of TBI or residuals.  With regard to headaches, the examiner concluded that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran's headaches, by record and history, appear more related to his neck problems.  

As an initial matter, the February 2011 and March 2011 QTC examination reports note that the Veteran reported that he had participated in combat.  See also February 2011 QTC audiological examination report, February 2011 QTC eye examination report (same).  The Veteran's discharges (DD Form 214s) show that his primary specialty was yeoman (first period of active duty), and operating room nurse/medical-surgical nurse thereafter.  There is no evidence to show that he ever received an award evincing combat, such as the Combat Infantry Badge or Purple Heart, nor do service personnel files indicate that he ever participated in combat.  A Medical Evaluation Board Narrative Summary, dated in May 2011, shows that the Veteran was noted not to have any combat dates.  There is nothing in the Veteran's personnel file, to include a performance evaluation covering service between December 207 and December 2008, which indicates that he participated in combat.  Given the foregoing, the Board finds that participation in combat is not shown by service records.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256  - 6258 (2000).  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b).

In October 1989, the Veteran reported that he had a history of two head injuries prior to service.  Specifically, a "report of medical history" completed in association with submarine duty, dated in October 1989 (i.e., one month after entrance into service) shows that the Veteran indicated that he had a history of two head injuries.  The report notes a concussion, that he had been "knocked from a motorcycle then renderend unconscious," and MVA (motor vehicle accident) with LOC (loss of consciousness) for 30 minutes, with no sequalae.  However, his August 1988 entrance examination report shows that that his head, and neurological system, were clinically evaluated as normal.  In an associated "report of medical history" the Veteran indicated that he did not have a history of head injury, or frequent or severe headaches.  There is no entrance examination report of record for any of his later periods of active duty.  Therefore, residuals of a head injury/traumatic brain injury were not "noted" upon entrance into any period of service, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  In this regard, there are no records to show treatment for a head/traumatic brain injury prior to service, or the existence of a diagnosed head/traumatic brain injury, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has been found not to be credible (discussed infra).  Therefore, the presumption of soundness is not shown to have been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); Cotant v. Principi, 17 Vet. App. 116 (2003).  

A. Neurological Disorder, Bilateral Lower Extremities

The Board first notes that the medical evidence shows that the Veteran has both sciatica and lumbar radiculopathy.  These disorders appear to present overlapping symptoms, but they do not appear to be identical conditions.  

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Radiculopathy is a disease of the nerve roots.  Fleshman v. Brown, 9 Vet. App. 548 (1996).

Severe L-5 radiculopathies cause foot drop with weakness of the anterior tibial, posterior tibial, and peroneal muscles and sensory loss over the shin and dorsal foot."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994). 

The Board has construed the Veteran's claim broadly, as a claim for a neurological disorder of the bilateral lower extremities.  Clemons.  Based on its review of the evidence, the Board finds that the Veteran's disability is most accurately characterized as "lumbar radiculopathy with sciatica of the bilateral lower extremities."  See generally 38 C.F.R. § 4.120 (2013).  As both disorders are typically evaluated under 38 C.F.R. § 4.124a, no prejudice is expected to accrue to the Veteran (to the extent that service connection is currently in effect for lumbosacral strain, this has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and not DC 5243 (intervertebral disc syndrome), therefore, it is not expected that there will be an issue as to pyramiding.  See 38 C.F.R. § 4.14 (2013)).  In any event, this is a downstream issue and need not be further discussed at this time.  

The Board finds that service connection is warranted for lumbar radiculopathy with sciatica of the bilateral lower extremities.  The Veteran's service treatment records include a July 1993 report, which shows treatment for sciatica, left side.  A September 1993 examination report contains a notation of low back pain - sciatica.  Beginning in 2007, he was repeatedly noted to have "lumbar radiculopathy," with complaints of low back pain that radiated down his left leg to the top of his foot.  The medical evidence dated between the Veteran's third and fourth periods of active duty also contains several notations of "lumbar radiculopathy."  The Veteran's service treatment records from his fourth period of active duty show that he was found to have multi-level lumbar disc herniation and degenerative disc disease, see e.g., February 2011 QTC examination report, and  June 2011 MEB, and that he was repeatedly noted to have lumbar radiculopathy.  The February 2011 pre-discharge QTC examination report contains a diagnosis of bilateral sciatica, and the examiner stated, "[T]his condition has been blended with the lumbosacral spine condition" (the Board points out that, notwithstanding the fact that lumbar radiculopathy and sciatica are shown during service, this could be read to indicate there is an etiological relationship between the Veteran service-connected lumbar spine disorder and his sciatica, and that service connection could be warranted on a secondary basis.  See 38 C.F.R. § 3.310).  The post-service medical evidence shows that he has been found to have multi-level lumbar disc bulging with moderate to severe neuroforaminal narrowing, and canal stenosis, see September 2013 lumbar spine MRI report from Midwest Imaging Center, and that he was repeatedly noted to have radiculopathy related to his lumbar spine.  There is also at least one notation of sciatica.  See reports from Midwest Health Group, dated between 2012 and 2013.  Accordingly, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that service connection is warranted for lumbar radiculopathy with sciatica of the bilateral lower extremities.  

 B.  Headaches

The Board also finds that service connection is warranted for headaches.  The Veteran's service treatment records show that prior to his fourth period of active duty, he was treated for headaches on several occasions.  These were primarily in association with upper respiratory infections, and it does not appear that he had a chronic condition at that time.  However, in late 2010, during his fourth period of active duty, he was treated for complaints of one to two headaches per week.  Although he thereafter denied having headaches on at least three occasions in 2011, the February 2011 QTC examination report shows that his diagnoses included migraine headaches, which were also characterized as "post-concussive headaches."  

He was also diagnosed with headaches in the May 2011 Medical Evaluation Board Narrative Summary, and in the June 2011 Medical Evaluation Board report (MEB).  The MEB indicates that this condition did not exist prior to service, and that it was incurred while he was entitled to basic pay.  Furthermore, the March 2011 VA DBQ for traumatic brain injuries shows that with regard to headaches, the examiner concluded that the Veteran's headaches were "related to his neck problems."    
Service connection is currently in effect for disabilities that include degenerative arthritis of the cervical spine.  Finally, the post-service medical evidence shows that the Veteran has continued to have headaches.  See e.g., reports from J.N.M., D.O., dated in 2013 (noting cervicalgia and headaches); August 2013 report from Midwest Health Group.  In summary, the Veteran was noted to have headaches during service, and he is shown to have continued to have headaches following separation from service.  A VA physician has concluded that his headaches are related to his "neck problems," and service connection is currently in effect for disabilities that include a cervical spine disability.  Accordingly, the Board finds that, affording the Veteran the benefit of all doubt, that service connection is warranted for headaches.  

C.  Residuals of a TBI, other than headaches

At the outset, the Board finds that the Veteran has provided inconsistent reports as to injuries sustained in service specific to a TBI.  The Board first notes that the Veteran's reported history has varied significantly.  Specifically, his August 1988 entrance examination report shows that he denied having a history of head injury.  However, a "report of medical history" completed in association with submarine duty, dated in October 1989 shows that the Veteran indicated that he had a history of two head injuries; the report notes a concussion, that he had been "knocked from a motorcycle then rendered unconscious," and MVA (motor vehicle accident) with LOC (loss of  consciousness) for 30 minutes, with no sequalae.  Given the date of the report, i.e., one month after entrance into service, and the lack of any relevant inservice treatment, these are presumably pre-service head injuries. 

Reports of medical histories, dated in July and November of 1992, show that the Veteran denied having a history of head injury, a loss of memory or amnesia, or periods of unconsciousness.  A June 2010 report of medical history shows that the Veteran indicated that he had a history that included "a period of unconsciousness or concussion," but that he denied having a history of a head injury, a loss of memory or amnesia, or neurological symptoms.  The report notes that he had a history of a concussion in a 1991 motorcycle accident, and a 2003 motorcycle accident.  The February 2011 QTC examination report shows that the Veteran reported a traumatic brain injury since 1992, with a total of three head injuries during service, specifically, in a motorcycle accident in 1993, and 2003, and after banging his head on a hatch in 1992.  He stated that he had symptoms of a concussion, and his injury had been rated as moderately severe.  The March 2011 QTC report shows that the Veteran reported sustaining three or four "concussions" during service.  

As discussed infra, the Veteran is not shown to have sustained a head or brain injury, to include a concussion, during service.  

Furthermore, despite the seriousness of such an injury, the Veteran is not shown to have reported a history of head injury or traumatic brain injury, to include a concussion, in any of the many medical histories contained in the Madigan AMC records, or the records from Midwest Health Group, and J.J.O., M.D., dated between 2012 and 2013; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Finally, as previously noted, the February 2011 QTC examination report indicates that the Veteran stated that he had participated in combat, however, the Board has determined that participation in combat is not shown.  

Given the foregoing, the Board finds that he is not a credible historian in regards to sustaining a traumatic brain injury in service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

To the extent that the Veteran has presented a claim for service connection for residuals of a traumatic brain injury other than headaches, the Board finds that this claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the Board finds that the evidence is insufficient to show that the Veteran has residuals of a traumatic brain injury, or a head injury.  The Veteran's service treatment records do not show treatment for a head injury, or a traumatic brain injury.  In this regard, although July 1990 report notes that he had been in a MVA while riding a motorcycle the night before, the findings only show that he sustained a contusion to his left lower leg, which had been splinted.  His head, and neurological system, were clinically evaluated as normal in examination reports, dated in October 1989, November 1992, September 1993, and November 1999.  Thereafter, there is no evidence of treatment for a head injury, or a traumatic brain injury.  Although the Veteran has reported that he sustained a head injury in a 2003 MVA, there is no record to show this.  The May 2011 Medical Evaluation Board Narrative Summary noted that the Veteran had been diagnosed with a traumatic brain injury by VA (i.e., in the February 2011 QTC examination report), and states that, "After 19 years with no clinical findings or documented evaluation, the condition is stable and the diagnosis will not be added."  

As for the post-service medical evidence, Madigan AMC reports, dated between September 2010 and August 2011, contain multiple notations stating that he did not have any neurological symptoms, or a "physical disability which influences learning."  These records do not show a reported history, or a diagnosis, of a head/traumatic brain injury.  In addition, the January 2013 VA DBQ shows that the examiner concluded that there was no evidence of TBI or residuals.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficiently supportive findings.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the January 2013 VA DBQ shows that there were no complaints of impairment of memory, attention, concentration, or executive functions, and that on examination, judgment, motor activity, visual spatial orientation, and consciousness, were normal, a MOCA (Montreal cognitive assessment) screen was normal, and that there were no subjective symptoms, and no neurobehavioral effects.  The Board further notes that the January 2013 VA opinion is consistent with the March 2011 QTC examiner's conclusion, that, "Based on the cognitive screening, there is no finding of cognitive impairment due to TBI."  Furthermore, the findings in the March 2011 QTC examination report are quite similar to those in the January 2013 VA DBQ.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Degmetich; Gilpin.  

In reaching this decision the Board has considered the diagnosis of traumatic brain injury in the February 2011 QTC examination report.  That report shows that the Veteran reported that he had a history of three head injuries during service, that he had symptoms of a concussion, and his injury had been rated as moderately severe.  However, this report is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history.  Prejean.  Furthermore, the Veteran has been found not to be credible, and as previously discussed, an inservice history of head/traumatic brain injury is not shown.  Therefore, this diagnosis warrants no probative value, as it was based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further points out that the QTC examiner stated that there were no objective factors on examination, and that the examiner did not cite to any inservice findings, or provide any other explanation for the diagnosis.  Neives-Rodriguez; Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  Therefore, this evidence is simply outweighed by the March 2011 QTC and VA DBQ, which show that the Veteran was not found to have residuals of a head/traumatic brain injury.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a TBI, other than headaches.  




D.  Cellulitis, Right Lower Extremity

The Board finds that the claim for service connection for cellulitis of the right lower extremity must be denied, as the Veteran is not shown to have this condition.  Degmetich; Gilpin.  The Veteran has testified that he developed this condition in 2003, however, this is not shown, nor do service treatment reports dated after 2003 note the presence of this condition.  The February 2011 QTC pre-discharge examination report shows that the examiner stated that, with regard to cellulitis, "[T]here has been no recurrence."  The May 2011 Medical Evaluation Board Narrative Summary notes that "on return from the VA" he was diagnosed with disorders that included status post cellulitis right foot and foreleg.  The relevant diagnosis was status post cellulitis right foot and foreleg.  The June 2011 Medical Evaluation Board report (MEB) also contains diagnoses that include status post cellulitis, right foot and foreleg, and indicates that these conditions did not exist prior to service, and that they were incurred while he was entitled to basic pay.  

However, the Board points out that the Narrative Summary and the MEB both characterized the Veteran's cellulitis as "status post," and that these notations are unaccompanied by citation to inservice findings, or actual, current, examination findings.  Furthermore, there is no post-service medical evidence to show that the Veteran currently has cellulitis of the right lower extremity.  In this regard, a VA artery and vein conditions DBQ, dated in December 2012, shows that the Veteran reported that he had a single episode of outpatient antibiotic treatment for right lower leg cellulitis about 2003, that was "healed totally," with "no swelling or varicose veins since."  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The only diagnosis was mild bilateral lower extremity varicose veins.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the Veteran's argument that his cellulitis may be associated with his current use of Lasix (Furosemide), which he is shown to have been prescribed since 2011.  In this regard, the February 2011 QTC pre-discharge examination report shows that the examiner stated that cellulitis "may be responsible in part for some of the swelling in the right foreleg ... which is being treated effectively with Lasix."  However, this notation is vague and speculative in its terms.  The Veteran is shown to have a complex medical history, and there is nothing to show that he has been provided with Lasix for control of right lower extremity cellulitis symptoms.  Furthermore, with regard to cellulitis, the QTC examiner clearly stated, "[T]here has been no recurrence."  In summary, the medical evidence is insufficient to show that the Veteran has cellulitis of the right lower extremity.  Therefore, where, as here, competent evidence does not establish the presence of the disability for which service connection is sought; there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223  (1992).

Accordingly, the preponderance of the evidence is against the claim for service connection for cellulitis, right lower extremity and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Conclusion

With regard to the claims for residuals of a traumatic brain injury, other than headaches, and cellulitis of the right lower extremity, the Board has considered the Veteran's oral and written testimony.  The Board has also considered the fact that the Veteran has medical training as a nurse.  However, a probative opinion as to whether the Veteran suffered a TBI or has residuals of a TBI and whether he currently has a diagnosis of cellulitis are medically complex matters that require particular expertise, which he simply does not possess, despite his background as a nurse.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (holding that nurse's opinion as to etiology was not competent where there was no evidence that she had specialized knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, as to actually sustaining a TBI in service, the Board finds that the Veteran statements are not credible due to inconsistency in his reports, as discussed above.   Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims for service connection for residuals of TBI, other than headaches and for cellulitis, right lower extremity, must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 

II.  Increased Ratings

In January 2012, the RO granted service connection for plantar fasciitis, right foot, and status post appendectomy with intraperitoneal adhesions.  In both cases, the RO evaluated the disabilities as noncompensable (0 percent disabling).  In each case, the RO assigned an effective date for service connection of September 18, 2011, which is commensurate with the day after separation from service.  The Veteran has filed a notice of disagreement as to the issues of entitlement to higher initial evaluations. 

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1115; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 


A.  Plantar Fasciitis, Right Foot

As an initial matter, during his November 2013 hearing, the Veteran asserted that the proper issue on appeal was not right foot plantar fasciitis, and that it should be entitlement to a higher initial evaluation for peripheral neuropathy, under Diagnostic Code 8622 (i.e., 38 C.F.R. § 4.124a, DC 8622, "neuritis of the musculotaneous (superficial peroneal) nerve").  However, in his notice of disagreement as to the RO's January 2012 rating decision, received in July 2012,  he specifically stated that he desired to appeal issues that included issue number "5", which was the RO's grant of service connection for right foot plantar fasciitis, evaluated as noncompensable.  In January 2013, a statement of the case was issued to the Veteran which included the issue of "Entitlement to an initial compensable rating for right plantar fasciitis (claimed as right foot pain)."  That same month, a timely appeal (VA Form 9) was received, in which the Veteran indicated that he desired to appeal all issues listed in the statement of the case.  Given the foregoing, the issue of entitlement to an initial compensable evaluation for service-connected right foot plantar fasciitis is properly on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  

With regard to the argument that the issue should pertain to peripheral neuropathy, the RO did not grant service connection for this disability until April 2013.  Specifically, at that time it granted service connection for peripheral neuropathy of the bilateral lower extremities, with each disability assigned a 10 percent rating under Diagnostic Code 8622.  Although a timely notice of disagreement was not received prior to the Veteran's November 2013 hearing, his testimony fulfills that requirement.  This issue has therefore been remanded to the RO for appropriate development, infra.  

As the Veteran did not clearly indicate that he desired to withdraw his appeal on the issue of entitlement to an initial compensable evaluation for right foot plantar fasciitis, the Board will adjudicate it.  

The Board further notes that the Veteran has undergone extensive treatment for another right lower extremity disability.  Specifically, in 2008 he underwent a right Achilles tendon repair.  He continued to complain of symptoms, and in 2010 he was found to have globular thickening of the Achilles tendon, and a split tear of the peroneus brevis and tenosynovitis of the peroneal tendons.  At that time, he was issued an ankle brace.  Service connection is currently in effect for disabilities that include right Achilles tendonitis, status post tendon surgery, with scar.  The symptoms of this disability are not to be compensated under the rating for right foot plantar fasciitis, as the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2013).

Plantar fasciitis does not have a specific diagnostic code, and the RO has evaluated the Veteran's right foot plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2013).  See generally Compensation Service Bulletin, July 2013.  

Under DC 5276, a 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral.

The Veteran's service treatment reports include a February 2011 QTC pre-discharge examination report, which notes a history of a right foot condition (i.e., other than right foot Achilles tendonitis) since 2010 that was not due to trauma or injury.  The Veteran complained of pain in the lateral aspect and dorsum of his right foot that occurred four times per day, lasting for about one hour.  He characterized the pain as burning, aching, sharp, and sticking.  His pain was a "9" on a scale of one to ten (ten being the worst) and it was exacerbated by physical activity.  It was relieved by rest and NSAIDs (nonsteriodal anti-inflammatory drugs) and pain medications.  He reported having stiffness and swelling while at rest.  He denied a history of relevant surgery or hospitalization.  He complained that it hurt to walk.  On examination, the right lower extremity did not have any edema.  Gait was normal.  Tandem gait was also normal.  Walking was steady.  There were no signs of abnormal weight bearing or breakdown, callosities, or any abnormal shoe wear pattern.  He did not require any assistive devices for ambulation.  There was no generalized muscle weakness, muscle wasting, or muscle atrophy.  There were no signs of lowered endurance or impaired coordination.  All muscle groups had strength of 5/5.  The right foot was tender, but there was no painful motion, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the right metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot did not reveal tenderness.  There was no pes planus, pes cavus, hallux valgus, hallux rigidus, or hammer toes.  There was no limitation on standing or walking.  Shoe supports were not required.  An X-ray of the right foot was within normal limits.  There was no relevant diagnosis was right plantar fasciitis, and it notes that it occurred in the morning on rising and lasts for an hour or so, and that it made it difficult to walk.  

A June 2011 MEB includes a diagnosis of right plantar fasciitis, and notes that the date of origin was in 2010. 

As for the post-service medical evidence, a VA diabetic sensory-motor peripheral neuropathy DBQ, dated in December 2012, notes that the Veteran had complained of foot pain since 2010, with no specific diagnosis of plantar fasciitis.  On examination, the feet and toes responded normally to light touch/monofilament testing.  There was focally-decreased vibratory sense over the right fifth toe and MCP (metacarpophalangeal) joint as well as mildly increased/dysthesiaa to monofilament touch over the right lateral hindfoot that were consistent with residual superficial sensory nerve changes from an adjacent peroneus tendon surgical scar.  

A VA foot DBQ, dated in December 2012, contains a diagnosis of right plantar fasciitis, with onset in 2010.  On examination, there was no Morton's neuroma, metatarsalgia, hammer toe, hallux rigidus, pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  There was a history of asymptomatic hallux valgus.  There was no evidence of bilateral weak foot.  There were no scars related to plantar fasciitis.  Examination of the right foot was normal, except for a mild, 15-degree, asymptomatic hallux valgus, with no bunion, and a nontender one-centimeter smoothly-raised callus at the medial aspect of the distal hallux phalanx.  There was mild focal deep tenderness to palpation of the plantar calcaneal fascia insertion mid- and medial aspects, and over the second plantar MTP area, with no associated deformity or callus.  There was no other compression or passive manipulation pain of the mid-foot or forefoot.  There was a history of orthotics issued for regular use with combat boots in 2010.  The Veteran's foot condition does not impact his ability to work.

A VA diabetes mellitus DBQ, dated in December 2012, shows that on examination, the Veteran was noted to be morbidly obese.  On examination, he walked erect, and briskly, with no antalgia/ataxia or evident discomfort.  The report notes forefeet and heelwalks with good strength, although he complained of left heel pain.  Tandem walk was slightly unsteady/nonlateralizing, with no fall.  There was no leg weakness according to exam table step.  

Reports from J.J.O., M.D., dated between 2012 and 2013, note that the Veteran had an unsteady gait in January 2013, and a limp with associated right calf pain in April 2013.  However, there are multiple findings of an "undisturbed," or normal, gait.  See also reports from Midwest Health Group, dated in June, July and October of 2012 (noting a normal gait).

The Board finds that the claim must be denied.  In summary, the Veteran's right foot plantar fasciitis is not shown to have resulted in flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the right foot, so as to warrant a compensable evaluation under DC 5276.  The Board, therefore, finds that the preponderance of the evidence is against an initial compensable evaluation, and that the claim must be denied. 

The Board has also considered whether a compensable evaluation is warranted on the basis of functional loss due to pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of DC 5276.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the noncompensable rate under DC 5276. 

The Board has examined all other Diagnostic Codes pertinent to disabilities of the foot.  Claw foot, and malunion or nonunion of tarsal or metatarsal bones, have not been demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not for application.  38 C.F.R. § 4.71a, DC 5278, 5283.  Finally, under DC 5284, a 10 percent rating is warranted for a moderate foot injury.  Here, the February 2011 QTC examination report shows inter alia that gait, and tandem gait, were normal.  Walking was steady, and there were no signs of abnormal weight bearing or breakdown, callosities, or any abnormal shoe wear pattern.  There was no generalized muscle weakness, muscle wasting, or muscle atrophy.  There were no signs of lowered endurance or impaired coordination.  All muscle groups had strength of 5/5.  The right foot was tender, but there was no painful motion, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation of the plantar surface of the right foot did not reveal tenderness.  There was no limitation on standing or walking.  An X-ray of the right foot was within normal limits.  The December 2012 VA examination report notes that an examination of the right foot was normal, except for a mild, 15-degree, asymptomatic hallux valgus, with no bunion, and a nontender one-centimeter smoothly-raised callus at the medial aspect of the distal hallux phalanx.  There was mild focal deep tenderness to palpation of the plantar calcaneal fascia insertion mid- and medial aspects, and over the second plantar MTP area, with no associated deformity or callus.  There was no other compression or passive manipulation pain of the mid-foot or forefoot.  The report states that the Veteran's foot condition does not impact his ability to work.  Private treatment reports dated between 2012 and 2013 overwhelmingly show that he has a normal/undisturbed gait.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's right foot plantar fasciitis is productive of a moderate foot injury.  38 C.F.R. § 4.71a, DC 5284; Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (noting that VA has a duty to acknowledge ad consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions).  Accordingly, the claim must be denied.  

B.  Status Post Appendectomy with Intraperitoneal Adhesions

The Veteran's service treatment records show that in June 2007, he underwent an appendectomy.  A report, dated one week after his surgery (June 27, 2007), notes that he was doing well and that there were no signs of residual cellulitis, and that there was no hernia on examination.  

A February 2011 QTC pre-discharge examination report notes a history of surgery for an appendicitis in May 2007.  The report notes the following: The extent of the injury did not involve underlying structures such a blood vessels, bone, fascia, or nerves.  The Veteran complained of pain with spams, occurring four times per week, lasting about three hours each time.  His pain was "5" on a scale of one to ten, with ten being the worst.  The pain was exacerbated by physical activity, and it was relieved by rest.  During pain, he can function without medication.  He also had trouble with bowel movements.  On examination, he weighed 285 pounds.  The abdomen had tenderness to palpation.  There was no hepatomegaly, distension of the superficial veins, straite on the abdominal wall, ventral or inguinal hernia, ascites, splenomegaly, or aortic aneurysm.  He did not have a loss of strength, weakness, fatigue, pain, or impairment of coordination due to his muscle injuries.  His muscle injuries did not have any complications.  The Veteran is not receiving treatment for this condition.  His injuries do not affect the functioning of his body.  The Veteran stated that he could keep up with his normal work requirements, and that he did not have any overall functional impairment from this condition.  The relevant diagnosis was abdominal condition, status post appendectomy, with intraperitoneal adhesions.  The report notes a tender right lower quadrant with periodic bouts of abdominal pain and altered bowel habits.  

The Veteran's May 2011 Narrative Summary, and June 2011 MEB, contain diagnoses that include appendectomy status post op with intraperitoneal adhesions

A VA peritoneal adhesions DBQ, dated in December 2012, shows that the diagnosis was peritoneal adhesions status post June 2007 open appendectomy.  The report notes the following: since his surgery, there has been no evidence of infection, wound pain or instability, or an incisional hernia.  The Veteran has not missed any days from work due to any related symptoms from his appendectomy.  The Veteran complained of mild symptoms, specifically, chronic mild constipation, despite a stool softener and a high-fiber diet, which had never required a medical or emergency room visit, pain medications, and which had never caused any persistent anorexia, or nausea or vomiting suggestive of obstructive symptoms).  He reported having a "hard band" with mild pain in the RLQ (right lower quarter) of his abdomen, with increased bowel sounds, if there had been no stool for three or four days.  This was relieved by taking oral magnesium citrate (one to two bottles per month) and occasionally a fleet enema.  He denied melena/red rectal bleeding, diarrhea, stool incontinence, and painful tenesmus.  There was no history of severe peritionitis, ruptured appendix, perforated ulcer, or operation with drainage.  There was pain and constipation due to peritoneal adhesions.  Continuous medication was not required for any relevant symptoms.  The level of severity of his signs and symptoms was Level One (mild).  There were no scars associated with his appendectomy that were painful, unstable, or greater than 39 square centimeters (six square inches).  

The Veteran's status post appendectomy with intraperitoneal adhesions has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7301.  In this regard, in January 2012, the RO initially assigned a noncompensable evaluation.  He appealed, however, and in January 2013, the RO granted his increased initial evaluation claim, to the extent that it assigned a 10 percent evaluation, with an effective date commensurate with the date of service connection, i.e., September 18, 2011.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Under DC 7301, a 10 percent rating is warranted for moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged periods of pain.

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114.

The Board finds that the criteria for an initial evaluation in excess of 10 percent under DC 7301 have not been met.  The evidence shows that the Veteran underwent an appendectomy in 2007, with no long term residuals other than pain and constipation due to peritoneal adhesions.  The February 2011 QTC pre-discharge examination report notes that there was no loss of strength, weakness, fatigue, pain, or impairment of coordination due to his muscle injuries, that his muscle injuries did not have any complications, that the Veteran is not receiving treatment for this condition, and that his injuries do not affect the functioning of his body.  The Veteran stated that he could keep up with his normal work requirements, and that he did not have any overall functional impairment from this condition.  The December 2012 VA DBQ shows that the level of severity of his signs and symptoms was Level One (mild).  The Board therefore finds that the evidence is insufficient to show that the Veteran's residuals of his appendectomy are productive of moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged periods of pain.  

The Board has reviewed the remaining diagnostic codes relating to the digestive system that might provide for higher ratings as well as consideration of other applicable diagnostic codes, to include those for scars, but finds that they are inapplicable in this case based on the Veteran's symptoms and diagnoses.  

Accordingly, the criteria for an initial evaluation in excess of 10 percent under DC 7301 are not shown to have been met, and the claim must be denied.

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the Court's decisions in Fenderson and Hart, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran's disabilities have consistently approximated the criteria for no more than a noncompensable evaluation throughout the appeal period, and that separate rating periods are not in order. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected plantar fasciitis, right foot, and the status post appendectomy with intraperitoneal adhesions disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings assigned herein more than reasonably describes the Veteran's disability levels and symptomatology.  The Veteran is shown to have some mild foot pain, and chronic mild constipation.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describes his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disabilities have caused him to miss work, or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  

Lastly, the Veteran has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected disabilities.  The issue of entitlement to a total disability rating based on individual unemployability due to  service-connected disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in January 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  

The Veteran has been afforded examinations.  In some cases, an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

With regard to the claims for a traumatic brain injury (other than headaches), and cellulitis of the right lower extremity, the Board has determined that current disabilities are not shown.  Therefore, the first McLendon criterion is not satisfied.  Furthermore, there is no competent opinion in support of either of the claims.  Therefore, etiological opinions need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met. 

In November 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2013 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claim does not cause any prejudice to the Veteran.


ORDER

The issues of entitlement to service connection for dry eye syndrome, bilateral hearing loss, and left thumb numbness, are dismissed.

Service connection for neurological impairment of the bilateral lower extremities is granted.

Service connection for headaches is granted.

Entitlement to service connection for residuals of traumatic brain injury, other than headaches, is denied.

Entitlement to service connection for cellulitis of the right lower extremity is denied.

An initial evaluation in excess of 10 percent for service-connected appendectomy with intraperitoneal adhesions is denied.

An initial compensable evaluation for service-connected plantar fasciitis, right foot, is denied.


REMAND

In April 2013, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, and assigned each lower extremity a separate 10 percent evaluation.  In a hearing, held in November 2013, the Veteran indicated that he desired to appeal the issues of entitlement to initial evaluations in excess of 10 percent.  This testimony serves as a timely notice of disagreement on this issue.  See 38 C.F.R. § 20.201 (2013); Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).  

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the April 2013 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to initial evaluations in excess of 10 percent for service-connected peripheral neuropathy, right lower extremity, and peripheral neuropathy, left lower extremity.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case with respect to the issues of entitlement to initial evaluations in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity and the left lower extremity.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


